 SUTHERLIN MACHINE WORKS,INC.511Sutherlin MachineWorks,Inc.andIronWorkersLocal No. 29,International Association of Bridge, Structural,Ornamentaland Reinforced Iron Workers,AFL-CIO;Hoisting and Port-able Engineers LocalNo. 701of the International Union ofOperatingEngineers,AFL-CIO;Local 401, InternationalBrotherhood of Boilermakers,Iron Ship Builders,Blacksmiths,Forgers & Helpers ofAmerica, AFL-CIO; Local 1961, UnitedBrotherhood of Carpenters&Joiners of America,AFL-CIO;and Lane-Coos-Curry-Douglas Counties Building and Construc-tion Trades Council,AFL-CIO.'Case No. 36-RM11-292.Decem-ber 18, 1963DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hearing Officer Robert J.Wiener.The Hearing Officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2. Iron Workers Local No. 29, Boilermakers Local 401, CarpentersLocal 1961, Hoisting and Portable Engineers Local No. 701, andLane-Coos-Curry-DouglasCountiesBuilding and ConstructionTrades Council are labor organizations within the meaning of the Act.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act for the followingreasons :The Employer-Petitioner is nonunion. It began the constructionof fuel storage and distribution facilities for Martin Bros. Timberand Container Corporation on a site at Oakland, Oregon. On March21, 1963,.the Lane-Coos-Curry-Douglas Counties Building and Con-struction Trades Council started to picket the project.The picketsign read,"SutherlinMachine Works Job Not Being Done UnderConditions Enjoyed by Lane-Coos-Curry-Douglas Building TradesCouncil" and "Have No Dispute With Any Other Employer." Dur-ing the picketing, which continued to May 29, 1963, the employees ofanother neutral project contractor (Albina) stopped working.Mean-1Hereinafter referred to as the Iron Workers, Engineers,Boilermakers,Carpenters, andBuilding Trades Council, respectively,or insimilar abbreviated manner145 NLRB No. 55. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhile, on March 29, 1963, representatives of three components of theBuilding Trades-IronWorkers, Boilermakers, and Carpenters-called on H. K. Halvorsen, Jr., vice president of the Company.Ac-cording to a union representative, they asked Halvorsen "whetherhe intended to run a union job." According to Halvorsen, they "asked[him] to sign a Building Trades agreement to cover the employees on[his] construction job at Oakland." In any case, it is agreed thatHalvorsen's response was negative.On April 15 the Employer filed an RM petition, amended the fol-lowing day, for a unit of construction crew employees on the job.On April 18, 1963, Boilermakers, Building Trades Council, and IronWorkers informed the Company by separate letters that their purposeand intent in picketing was to inform the public that the Company'semployees were working under conditions substandard to those en-joyed by members of unions affiliated with the Building Trades Coun-cil, and disclaimed any interest in entering into a labor contract orrepresenting the employees.On May 27, 1963, Burton of the Boilermakers contacted Halvorsenby telephone and suggested a willingness to remove the picket fromthe job if Halvorsen signed a Building Trades contract.Halvorsenrefused.At 10 a.m. on May 29, 1963, the picketing stopped and theemployees of the neutral contractor, Albina, returned to work.There-after,on June 5, 1963, the Employer filed a second amended petition.The Iron Workers on June 7, and the Boilermakers, Carpenters, andBuilding Trades Council, on June 10, wrote letters to the Companyin which they not only confirmed their earlier disclaimers of interestof April 18, but again affirmatively disclaimed any interest in rep-resenting any of the employees covered by the Company's secondamended petition?The question before us is whetherthere is apresent subsistingclaim for recognitionwhichraises a questionconcerningrepresenta-tion.The recordis clear that sinceMay 29, 1963, the Unions haveengaged in no picketing of the Employer, nor have they engaged inany other conduct that may possibly be construed as evidencing a con-tinued claim for recognition.We therefore find that the aforemen-tioned disclaimers of interest, filed on June 7 and June 10, were bonafide.Concluding, as we do on that basis, that thereis no present20f the labor organizations involved,only the Iron Workers and Engineers appeared atthe hearing.The Boilermakers,Carpenters,and Building Trades Council made no appear-ance although served with notice of the hearing.The Engineers moved to dismiss thepetition as to it on the ground that at all times material to the instant proceedings it hasnot been a member of the Building Trades Council.The Company has declared on thisbasis that it has no objection to the elimination of the Engineers from the proceeding.Asthe Engineers is not a proper party in interest in this proceeding,and the Petitioner hasso conceded,we dismiss the petition as to the Engineers without prejudice. ROADWAY EXPRESS, INC.513claim for recognition sufficient to support the Employer's petitionfor an election, we shall dismiss the Employer's petition.'[The Board dismissed the petition.]MEMBER LEEDOM, concurring :I concur in the dismissal of the petition. In view of the completecessation on May 29, 1963, of what I would find to be recognitionalpicketing, I agree that the Unions' subsequent disclaimers were un-equivocal4I would, however, consistent with the well-establishedBoard practice as illustrated in theFranklin Squarecase, note thatthe Board will entertain a motion requesting reinstatement of thispetition in the event the Unions, within 6 months from the date ofthis Order, engage in conduct inconsistent with their disclaimers.3In view of our disposition of the case, we do not pass upon the question of whetherthe picketing which ceased on May 29,1963, or the demand for the signature of a BuildingTrades contract on May 27, 1963,were inconsistent with the original disclaimer ofApril 18, 1963.4Richard T.Baylis et at. d/b/a FranklinSquareLumber Co.,114 NLRB 519.Roadway Express, Inc.andWilliam J. Burns.Case No. 13-CA-4711.December 18, 1963DECISION AND ORDEROn June 3, 1963, Trial Examiner John C. Fischer issued his Inter-mediate Report recommending that the complaint herein be dismissed,as set forth in the attached Intermediate Report.'Thereafter, theCharging Party filed exceptions. to the Intermediate Report and asupporting brief.On August 7, 1963, the Board remanded the casefor findings and conclusions with respect to the merits of the unfairlabor practices alleged in the complaint.'Pursuant to the remand,the Trial Examiner issued his Supplemental Intermediate Report onSeptember 4, 1963, finding that Respondent had not engaged in the1The Trial Examiner specifically recommended that the Board give conclusive effect toan arbitration award rendered by the Central States Joint Area Committee.The com-mittee consisted of an equal number of union and employer representatives with no im-partial participant.Acting under the terms of the Teamsters'Central States Area,Over-The-Road Motor Freight Agreement,the committee unanimously decided to upholdRespondent Roadway's discharge of Burns, the Charging Party herein.Burns,in protest-ing his discharge under contractual grievance provisions,duly advised a Regional Directorof the Board that this step had been taken to prevent forfeiture of his claim even thoughhe did not believe he would receive a fair hearing.2In recommending that the arbitration award be honored and that the complaint bedismissed,the Trial Examiner did not pass upon the merits of the 8(a) (3) charge allegedin the complaint.The Board in remanding the case for findings and conclusions on themerits,deferred consideration of the arbitration issue until presented with a completerecord.145 NLRB No. 51.734-070-64-vol. 145-34